Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14th, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, 1, 4-6, a computer implemented method (i.e., a process) in claims 7-11, 14-19 and a non-transitory computer-readable medium (i.e. a manufacture) in claim 20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular, the exemplary presented claim 1 includes the following underlined claim elements:
1. A system for managing access to digital content, comprising: 
a music database storing music assets as music data 5and music asset identifiers for each music asset, wherein the music assets include music-related assets; 
a collectible database storing collectible records for collectible assets, 
wherein a collectible record includes data indicating a collectible identifier, a collectible 10type, a music asset identifier for a music asset associated with a collectible asset, a representation for the collectible asset, and performance information associated with the collectible asset; 
wherein the performance information for the collectable asset comprises being at a geolocation under set conditions including time, weather, and temperature, performing actions at a geolocation physically or digitally including playing a game, and viewing or listening to content or advertisement
a user account database storing user account records 15for users, 
wherein a user account record includes data indicating an identifier for a user, and a list of collectible identifiers of collectible assets collected by the user; 
a processor configured 
to receive a user account 20identifier and performance information from a mobile device, 
to compare the received performance information with the performance information in the collectible records, 
to identify a collectible record that has the performance35 DOCS 113748-160UT1/3717698.1Attorney Docket No. 113748-160UT1Sony Docket No. 201906043.01information matching the received performance information, 
to retrieve a collectible identifier for the identified collectible record, 
to identify a user account record matching the received user account identifier, 
to add 5the retrieved collectible identifier to the identified user account record, and
to mark the collectible asset as collected for a user account when a geolocation of the mobile device register to the user account ,matches the geolocation of the collectible asset.

The claim elements underlined above, concern Mental Processes including concepts of observation evaluation and judgement, and Certain Methods of Organizing Human Activity including managing personal behavior or relationships such as following a set of rules or instructions that have been respectively identified by the courts as an Abstract Ideas

As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor and a mobile device it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers, personal digital assistants, laptops,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.


Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0003], [0052]-[0055], [0057]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 4-11 and 14-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed on February 14th, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 7 through 8 of the above dated remarks the Applicant presents various arguments against the rejections of claims under 35 U.S.C. §101 including:

ii. that the remaining claims 2-20 include the features argued with respect to claim 1 either through direct incorporation or through claim dependency and accordingly would also support the presence of patent eligible subject matter (Remarks Page 8).

Responsive to the preceding, the following is respectively noted with respect to the applicant arguments summarized herein above:
i.a the rejection of record clear indicates that the claim as presented only reflects the inclusion of a processor and a mobile device as non abstract elements as presented and thus does not support the presence of a particular machine or support the presence of patent eligible subject matter based thereon.  The database elements reference a collection of  information but are not limited to a particular corresponding structure as proposed and accordingly do not describe non-abstract elements of the claimed invention as presented.  Additionally, Applicant paragraph [0053] while supporting the alternative implementation of the claimed invention entirely with hardware does not reflect the breadth of the claimed invention as presented and that would also include the implementation of claimed elements through the use of software as further described in the applicant’s specification.  Additionally, even in the case that the 
		ii.a as the argued features of claim 1 do not support the proposed particular machine for the reasons set forth in preceding section (i.a) the incorporation of these features into additional claims similarly does not support the patent eligibility of the remaining claims 2-20.

		The rejection of claims 1, 4-11 and 14-20 under 35 USC 103 has been overcome based on applicant presented amendments and remarks concerning the same.

In view of the proceeding the rejection of claims under 35 USC 101 is respectfully maintained as presented herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/
Examiner, Art Unit 3715 
/DAVID L LEWIS/
Supervisory Patent Examiner, Art Unit 3715